DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on February 2, 2021 and wherein the Applicant has amended claims 1, 3, 10, 12, 18. 
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
With respect to the objection of claim 3 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 7 in Remarks filed on February 2, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claim 3 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Specification
The text of those sections of Title above not included in this action can be found in a prior Office action.
With respect to the claimed “encoding the lower range” as recited in claims 5 and 15 and “encoding the upper range” as recited in claims 6 and 16, it appears that claims 5, 15 and claims 6, 16 would be --encoding sampled values of the lower range-- and --encoding the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The text of those sections of Title 35, U.S. Code above not included in this action can be found in a prior Office action.
In the Remarks filed on February 2, 2021, the applicant pointed to paragraph [0007] and argued “sampled values include nine distinct values, the lowest three (values) are mapped to the lowest three quanta. Thus, while any samples having one of the three lowest values in the range are mapped … to the three lowest quanta … (paragraphs 4-5 of page 7 and paragraphs 1-2 of page 8 in the Remarks filed on February 2, 2021)” for supports of the claimed “mapping of a lower range of the sample values of the audio data” and “adaptive mapping of the upper range of the sample values”. However, the paragraph [0007] reads “fixed mapping of some of the sample values to a subset of quanta …” and “mapping of a remaining portion of the sampled values to …”, which do not support “mapping of a lower range of the sampled values of the audio data” and “mapping of the upper range of the sampled values to …” because paragraph [0007] disclose “mapping of” “sampled values” (at a lower range or at an upper range), other than claimed “mapping of” “range” (lower range or upper range) of “sample values”. It is recommended to amend claim such as --mapping of the sampled values of the lower range--, -- mapping of the sample values of the upper range--, or mapping of the sample 

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code above not included in this action can be found in a prior Office action. See the discussion in 35 USC §112(a) above for the rejection of claims 1-17. The applicant has not addressed the rejection of claims 18-20 as set forth in the previous office action and thus, the rejection of claims 18-20 maintained at this point.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beraud et al (US 4464783 A, hereinafter Beraud).
Claim 1: Beraud teaches an analogous field of endeavor by disclosing a method for compressing sampled values (scale factor 1C i and  2C I and col 5, ln 31-49) with respect to audio data (title and abstract, ln 1-13 and fig. 1 and including the parameter generator PAR, etc. in fig. 1 and transcoding 12-bit scale factor  1c i and  2c I to 4-bit representation 1ĉ i and  2ĉ I, via the device PAR in fig. 1 and col 5, ln 50-63) and wherein 
 1c I/ 2c I around 64 to a level 6 at a first linear slop from the origin 0 in fig. 6) having a depth less than a depth of the sampled values (4-bit representation is less than 12-bit input sampled value and col 5, ln 50-63) and wherein the subset of quanta comprises more than one quanta (7 levels corresponding to 7 decimal values in fig. 6, e.g., decimal 1 to level 0, decimal 2 to level 1, …, and decimal 64 to level 6), and wherein the fixed mapping comprises a ratio of values per quanta (the ratio is 1:1 for one decimal value to one level in fig. 6 before the decimal value 64 in fig. 6);
identifying an upper range of the sampled values of the audio data remaining after the fixed mapping of the lower range of the sampled values (upper range above the input value 64 up to a value 2048 in fig. 6 and mapped to the level up to 15 in fig. 6);
identifying an adaptive mapping of the upper range of the sampled values to a remaining subset of quanta in the set of quanta (implemented by PAR in fig. 1 and mapping input sampled value 64-2048 represented by 12-bit to transcoded level 6-15 represented by 4-bit and col 5, ln 50-63); and
encoding the lower range of the sampled values based on the fixed mapping (through the MPX in fig. 1 and including a 4-bit value from 0 to 6 in fig. 6); and 
encoding the upper range of the sampled values based on the mapping (through the MPX in fig. 1 and including a 4-bit value from 6 to 15 in fig. 6) and wherein the mapping of the upper range of the sampled values is adaptive mapping of the upper range of the sampled values (having different step size at upper level 6 up to level 15 adapted to the input decimal values in fig. 6) for benefits of achieving a coding performance by reducing parasitic noise .
Claim 10 has been analyzed and rejected according to claim 1 above and Beraud further teaches a computing apparatus (device with algorithm and memory containing algorithm to accept input 12-bit  1,2c I to 4-bit representation 1,2ĉ i and col 6, ln 39-45) comprising: one or more computer readable storage media (read only memory or a device containing algorithm and col 6, ln 39-45); and one or more processors operatively coupled with the one or more computer readable storage media (read and execute storage algorithm and col 6, ln 39-45).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd et al (US 5402124 A, hereinafter Todd, IDS).
Claim 1: Todd teaches a method for compressing sampled values of audio data (title and abstract, ln 1-6 and including quantizer 112, etc. in fig. 1 and 8-bit sampled values are represented by 3-bit quantized value, i.e., compression in a dynamic range and col 8, ln 14-22) having a dynamic range (spectral amplitude in fig. 9C and fig. 7), the method comprising:
identifying a fixed mapping of a lower range of the sampled values of the audio data to a subset of quanta in a set of quanta (mapping signal level less than smallest none-zero to a level -4 in fig. 7 and col 7, ln 3-16, ln 21-32 and mapping signal level between the smallest none-zero , i.e., smallest none-zero value<x<=|±0.5|to 0 in fig. 7; in general, col 11, claim 15 and the last portion of the quantized value q(t) being -4 in fig. 9c) having a depth less than a depth of the sampled values (entire range defined by 8-bit and quantized to 3-bit representation, i.e., the range defined by 3-bit is less than the range defined by 8-bit inherently and, col 8, ln 6-19), 
identifying an upper range of the sampled values of the audio data remaining after the fixed mapping of the lower range of the sampled values (upper range above x=0.5 value in fig. 7);
identifying an adaptive mapping of the upper range of the sampled values to a remaining subset of quanta in the set of quanta (implemented by quantization 112 and mapping the sampled values above x=0.5 to the quantized values q(x) in fig. 7 and rest of portions of quantized values q(x) in fig. 9c, i.e., x=value between 0.5-1.5 mapped to level q=1, x=value between 1.5-2.5 mapped to level q=2, and x=value larger than x=2.5, mapped to a constant level 3 in fig. 7, i.e., dynamic); and
encoding the lower range of the sampled values based on the fixed mapping (through the formatter 116 for assembling the quantized values to a suitable format for transmission or storage in fig. 1 and col 6, ln 18-20 and including the quantized value at level -4, last portion of the fig. 9c and col 7, ln 3-11 and ln 19-32); and 
encoding the upper range of the sampled values based on the mapping (through the formatter 116 for assembling the quantized values to a suitable format for transmission or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al (US 5402124 A, hereinafter Todd, IDS) and in view of reference Beraud et al (US 4464783 A, hereinafter Beraud).
Claim 1: Todd teaches a method for compressing sampled values of audio data (title and abstract, ln 1-6 and including quantizer 112, etc. in fig. 1 and 8-bit sampled values are represented by 3-bit quantized value, i.e., compression in a dynamic range and col 8, ln 14-22) having a dynamic range (spectral amplitude in fig. 9C and fig. 7), the method comprising:
identifying a fixed mapping of a lower range of the sampled values of the audio data to a subset of quanta in a set of quanta (mapping signal level less than smallest none-zero to a level -4 in fig. 7 and col 7, ln 3-16, ln 21-32 and mapping signal level between the smallest none-zero , i.e., smallest none-zero value<x<=|±0.5|to 0 in fig. 7; in general, col 11, claim 15 and the last portion of the quantized value q(t) being -4 in fig. 9c) having a depth less than a depth of the sampled values (entire range defined by 8-bit and quantized to 3-bit representation, i.e., the 
identifying an upper range of the sampled values of the audio data remaining after the fixed mapping of the lower range of the sampled values (upper range above the input x value=0.5 in fig. 7);
identifying an mapping of the upper range of the sampled values to a remaining subset of quanta in the set of quanta (implemented by quantization 112 and mapping the sampled values above the smallest non-zero values x to quantized values q(x) in fig. 7 and rest of portions of quantized values q(x) in fig. 9c); and
encoding the lower range of the sampled values based on the fixed mapping (through the formatter 116 for assembling the quantized values to a suitable format for transmission or storage in fig. 1 and col 6, ln 18-20 and including the quantized value at level -4, last portion of the fig. 9c and col 7, ln 3-11 and ln 19-32); and 
encoding the upper range of the sampled values based on the mapping (through the formatter 116 for assembling the quantized values to a suitable format for transmission or storage in fig. 1 and col 6, ln 18-20 and including the quantized values other than level -4 in fig. 9c).
However, Todd does not explicitly teach wherein the mapping is said as adaptive mapping.
Beraud teaches an analogous field of endeavor by disclosing a method for compressing sampled values (scale factor 1C i and  2C I and col 5, ln 31-49) with respect to audio data (title and abstract, ln 1-13 and fig. 1 and including the parameter generator PAR, etc. in fig. 1 and transcoding 12-bit scale factor  1c i and  2c I to 4-bit representation 1ĉ i and  2ĉ I, via the device PAR in fig. 1 and col 5, ln 50-63) and wherein 
identifying a fixed mapping of a lower range of the sampled values to a subset of quanta in a set of quanta (mapping signal level less than a quantity (e.g., decimal value  1c I/ 2c I around 64 to a level 6 at a first linear slop from the origin 0 in fig. 6) having a depth less than a depth of the sampled values (4-bit representation is less than 12-bit input sampled value and col 5, ln 50-63) and wherein the subset of quanta comprises more than one quanta (7 levels corresponding to 7 decimal values in fig. 6, e.g., decimal 1 to level 0, decimal 2 to level 1, …, and decimal 64 to level 6), and wherein the fixed mapping comprises a ratio of values per quanta (the ratio is 1:1 for one decimal value to one level in fig. 6 before the decimal value 64 in fig. 6);
identifying an upper range of the sampled values of the audio data remaining after the fixed mapping of the lower range of the sampled values (upper range above the input value 64 up to a value 2048 in fig. 6 and mapped to the level up to 15 in fig. 6);
identifying an adaptive mapping of the upper range of the sampled values to a remaining subset of quanta in the set of quanta (implemented by PAR in fig. 1 and mapping input sampled value 64-2048 represented by 12-bit to transcoded level 6-15 represented by 4-bit and col 5, ln 50-63); and

encoding the upper range of the sampled values based on the mapping (through the MPX in fig. 1 and including a 4-bit value from 6 to 15 in fig. 6) and wherein the mapping of the upper range of the sampled values is adaptive mapping of the upper range of the sampled values (having different step size at upper level 6 up to level 15 adapted to the input decimal values in fig. 6) for benefits of achieving a coding performance by reducing parasitic noise resembling low-level echo noises (col 3, ln 13-15) and reducing bit rate of the transmitted data (col 5, ln 19-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the adaptive mapping of the upper range of the sampled values and wherein encoding the upper range of the sampled values based on the adaptive mapping, as taught by Beraud, to the mapping of the upper range of the sampled values and encoding the upper range of the sampled values based on the mapping in the method, as taught by Todd, for the benefits discussed above.
Claim 10 has been analyzed and rejected according to claim 1 above and the combination of Todd and Beraud further teaches a computing apparatus (Todd, fig. 1 and Beraud, device with algorithm and memory containing algorithm to accept input 12-bit  1,2c I to 4-bit representation 1,2ĉ i and col 6, ln 39-45) comprising: one or more computer readable storage media (Beraud, read only memory or a device containing algorithm and col 6, ln 39-45); and one or more processors operatively coupled with the one or more computer readable storage media (Beraud, inherency to read and execute storage algorithm and col 6, ln 39-45).
Claim 18 has been analyzed and rejected according to claims 1 and 10 above and the combination of Todd and Beraud further teaches, a computing apparatus (Todd, apparatus in fig. 1 and Beraud, the PAR in fig. 2 and including readable memory containing algorithm, col 6, ln 39-45) comprising: 
a device (Todd, including deformatter 204, dequantizer 208, etc. in fig. 11 and Beraud, a a receiver device in fig. 4); 
a memory having a file stored therein (Todd, the encoded codes are stored in the storage via path 118 in fig. 1, col 6, ln 17-20 and Beraud, memory containing algorithm and col 6, ln 39-45 and a file stored in memory is considered as non-functional printed matter and the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< and In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983, and MPEP 2112.01[R-3] III), wherein the file comprises:
first encoded values comprising a first portion of sampled values, in a lower range of a dynamic range of a signal, encoded by a fixed mapping of the first portion of the sampled values to a subset of quanta in a set of quanta having a depth less than a depth of the sampled values (Todd, the discussion above and the discussion in claim 1 above, about the claimed features “encoding the lower range of the sampled values based on the fixed mapping” and “identifying a fixed mapping of a lower range of the sampled values of the audio data to …” in claim 1);
second encoded values comprising a second portion of the sampled values, in an upper range of the dynamic range of the signal, encoded by an adaptive mapping of the second 
a key for mapping the set of quanta to a set of corresponding decoded values having a depth greater than the depth of the set of quanta (Beraud, the discussion in claim 1 above, and transmitted coded scale factors 1,2ĉ i in figs. 1 and 3 and col 6, ln 39-45); and
map the first encoded values and the second encoded values to the decoded values (Todd, decoder in 11 and Beraud, a decoder in fig. 4) using the key (Beraud, DQ for decoding sample signals Sji also based on the decoded 12-bit 1,2c i from the coded and transmitted 4-bit representation 1,2ĉ i in fig. 4), and output the decoded values (Todd, through D/A 216 in fig. 11 and Beraud, through D/A, inverse filter bank FB in fig. 4).
However, the combination of Todd and Beraud does not explicitly teach one or more processors operative coupled with the memory and configured to read the file stored in the memory.
An Official Notice is taken that one or more processors operative coupled with the memory and configured to read a data file stored in the memory is notoriously well-known in the art before the effective filing date of the claimed invention (US 5255370 A by Sako, US 8804971 B1 by Williams) for benefits of achieving an efficient encoding and decoding implementation by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the one or more processors operative coupled with the memory and configured to read the data file stored in the memory, as taught by the well-known in the art, to the memory having the file stored therein and the device in the computing apparatus, as taught by the combination of Todd and Beraud, for the benefits discussed above.
Claim 2: the combination of Todd and Beraud further teaches, according to claim 1 above, wherein identifying the upper range of the sampled values remaining after the fixed mapping comprises: identifying a maximum value of the lower range of the sampled values that map to the subset of quanta (Todd, e.g., from -0.25 to 0.25 in fig. 7 and col 4, ln 35-41 and Beraud, decimal value from 1 to 64 in fig. 6); and dividing the dynamic range at the identified maximum value into the lower range and the upper range (Todd, dividing into reserved data as smallest non-zero for quantization in fig. 7 and col 4, ln 35-41 and Beraud, different quantizaton step size in fig. 6).
Claim 3: the combination of Todd and Beraud further teaches, according to claim 2 above, wherein the dimension of the upper range comprises a size of the upper range determined based on a difference between a maximum value of the sampled values and the maximum value of the lower range of the sampled values (Todd, quantizing from 8-bit value to 3-bit representation and col 8, ln 6-27 and thus, the range is inherently above [-0.25, +0.25] and up to the maximum value represented by 8-bit and Beraud, the quantizing or transcoding from 
Claim 4: the combination of Todd and Beraud further teaches, according to claim 3 above, wherein the subset of quanta comprises a fixed number of quanta and wherein the fixed mapping comprises a one-to-one mapping of the fixed number of quanta to a same number of the sampled values (Todd, through the dequantizer 208 in fig. 11 and Beraud, through the inverse PAR in fig. 4 and level mapping from the coded levels 0-6 mapped to the decoded decimal values 1-64 in a manner of one by one mapping in fig. 6).
Claim 5: the combination of Todd and Beraud further teaches, according to claim 4 above, wherein the remaining subset of quanta comprises a remaining number of quanta and wherein the adaptive mapping comprises a many-to-one mapping of a remainder of the sampled values to the remaining number of quanta (Todd, e.g., the value x between 0.25 and 1.5 mapped to the quantized value 1 and similarly, the values x between -0.25 and -1.5 are mapped to value -1 as quantized value q(x) in fig. 7).
Claim 6: the combination of Todd and Beraud further teaches, according to claim 5 above, wherein encoding the lower range based on the fixed mapping comprises, for each value of the lower range of the sampled values, converting the value to a corresponding one, of the subset of quanta (Todd, encoding x=[-0.25-0.25] to the corresponding value -4 in fig. 7 and col 7, ln 3-16 and Beraud, mapping the decimal values [1-64] to the coded values [0-6] in fig. 6), and writing the corresponding one to a file (Todd, encoded values written into the storage and col 6, ln 17-20).
Claim 7: the combination of Todd and Beraud further teaches, according to claim 6 above, wherein encoding the upper range based on the adaptive mapping comprises, for each value of the upper range of the sampled values, converting the value to a nearest one, of the subset of quanta, and writing the nearest one to the file (Todd, through the quantizer 112 and fig. 7 and e.g., mapping the range value x [0.25, 1.5] to q(x) level 1, [1.5, 2.5] to q(x) value 2 in fig. 7).
Claim 8: the combination of Todd and Beraud further teaches, according to claim 6 above, wherein the file includes a key for mapping the set of quanta to a corresponding set of decoded values (Todd, mapping the quanta to decoded values through dequantizer 208, etc. in fig. 11 and Beraud, through the decoder in fig. 4 and by using the decoded scale factor 1,2c I from the coded and transmitted scale factor 1,2ĉ i in fig. 4) having a depth greater than the depth of the set of quanta (Todd, decoding from 3-bit coded representation into the 8-bit original values in fig. 7 and col 8, ln 66-68 and col 9, ln 1-8 and Beraud, coded bit range is 4-bit and decoded bit range is 12-bit for the scale factor  1,2c I and col 5, ln 50-63).
Claim 9: the combination of Todd and Beraud further teaches, according to claim 8 above, wherein the depth of the set of quanta comprises 3 bits (Todd, quantizing from 8-bit to 3 bits, col 8, ln 6-21) or 4 bits (Beraud, quantizing or transcoding 12 bits to 4 bits and col 5, ln 50-63), the depth of the corresponding set of decoded values comprises 8 bits (Todd, the quantizing from 8 bits to 3 bits and col 8, ln 6-21) or 12 bits (Beraud, quantizing or transcoding 12 bits to 4 bits and col 5, ln 50-63).
However, the combination of Todd and Beraud does not explicitly teach the depth of the set of quanta comprises 8 bits and the depth of the corresponding set of decoded values comprises 16 bits.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the depth of the set of quanta comprises 8 bits, 3 bits, 4 bits, or other number of bits and the depth of the corresponding set of decoded values comprises 16 bits, 8 bits, 12 bits or other number of bits are matter of designer’s choice, for example, high ratio or high bit deduction for faster transmission and small storage space, while low ratio or low bit deduction for high quality and better performance in the encoding and decoding fields. 
Claim 11 has been analyzed and rejected according to claims 10 and 2 above.
Claim 12 has been analyzed and rejected according to claims 11 and 3 above.
Claim 13 has been analyzed and rejected according to claims 12 and 4 above.
Claim 14 has been analyzed and rejected according to claims 13 and 5 above.
Claim 15 has been analyzed and rejected according to claims 14 and 6 above.
Claim 16 has been analyzed and rejected according to claims 15 and 7 above.
Claim 17 has been analyzed and rejected according to claims 16 and 8-9 above.
Claim 19: the combination of Todd and Beraud further teaches, according to claim 18 above, wherein the signal comprises an audio signal (Todd, quantizing digital audio signal and col 1, ln 7-12 and Beraud, speech signal and abstract) and wherein the computing apparatus further comprises an audio sub-system operatively coupled with the one or more processors (Todd, including DAC 216, filter bank inverse 212, etc. in fig. 2 and Beraud, device or memory 
However, the combination of Todd and Beraud does not explicitly tach driving an audible sound with the output audio signal.
An Official Notice is taken that driving an audible sound with an output audio signal by a speaker is notoriously well-known in the art before the effective filing date of the claimed invention (e.g., US 5255370 A by Sako above, speaker SP driving by a AMP in fig. 3) for benefits of providing sound quality and sound effects to users.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied driving the audible sound with the output audio signal by the speaker, as taught by the well-known in the art, to the audio sub-system in the computing apparatus, as taught by the combination of Todd and Beraud, for the benefits discussed above.
Claim 20 has been analyzed and rejected according to claims 19 and 8-9, 17 above and the combination of Todd and Beraud further teaches, wherein the depth of the first encoded values comprises 8 bits, wherein the depth of the second encoded values comprises 8 bits (Todd and Beraud, essentially equivalent to the depth of the set of quanta in claim 9 and the discussion in claim 9 above), wherein the depth of the sampled values comprises 16 bits (Todd and Beraud, essentially equivalent to the depth of the sampled values in claim 9 and the discussion in claim 9 above), wherein the depth of the decoded values comprises 16 bits (Todd .

Response to Arguments

Applicant's arguments filed on February 2, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 10, 18, a response is considered necessary for several of applicant’s arguments since references Todd and Beraud will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued about “more than one quanta” as amended in claim 1 and reads “Todd reserves only one quanta to represent such small values, col 4, lines 30-35” and “Todd actually teaches away from the claimed invention by suggesting that low amplitude signals be repressed”, as asserted in paragraphs 3-4 of page 9 in Remarks filed on February 2, 2021.
In response to the argument cited above, the Office respectfully disagrees because Todd does not only discloses mapping small values to one level -4 (quanta), but also mapping between smallest non-zero value and x=0.5 to level 0 (another quanta in fig. 7) and thus, in lack of how the “lower range” and “upper range” are divided in claim 1, the cited Todd’s disclosure 
The applicant further argued about the combination of Todd and Beraud, and argued “it would not make sense to combine Beraud with Todd because the two schemes would be redundant. That is, the technique in Todd could be applied to the technique in Beraud to eliminate noise that could be created when quantizing small amplitude signals. However, it would not make sense to shift the encoding of Todd up in the amplitude range because that would result in the elimination of normal amplitude signals”, as asserted in paragraph 1 of page 10 in Remarks filed on February 2, 2021.
In response to the argument cited above, the Office further respectfully disagrees because as discussed in office action above, applying Beraud’s disclosure of the “dynamic range” is purported to the Todd’s “upper range” for reducing transmission bit rate, which has nothing to do with the “lower range” the applicant argued and thus, the argument above is also moot. In fact, in a broad interpretation of the claimed “dynamic range”, Todd teaches dynamic range at “upper range” (q=3 for all greater x values than x=2.5, i.e., dynamic) and thus, in lack of how the “lower range” and the “upper range” are divided and what “dynamic range” is in claim 1, the broad interpretation of Todd’s “upper range” also teaches the claimed “dynamic mapping” and thus, the argument above is also moot.
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 10, 18 and dependent claims 2-9, 11-17, 19-20 is also maintained. 


The prior art (US 5,371,501 A) made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent 5,371,501 A is considered pertinent to the applicant's disclosure because it disclosed “lower range of the sample values” with constant ratio (linear mapping portion in fig. 1) and “upper range of the sampled values” (non-linear mapping portion in fig. 1) and the dynamic mapping of the upper range (parabolic in fig. 1), which is part of the disclosures disclosed by the applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654